   Case: 2:18-cv-00011-KAJ Doc #: 25 Filed: 05/07/19 Page: 1 of 1 PAGEID #: 100




                       IN THE UNITED STATE DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 ANN FRANCIS                      :
                                  :                        Case No. 2:18-CV-00011
            Plaintiff,            :
                                  :                        Magistrate Judge Kimberly A. Jolson
      -vs.-                       :
                                  :
 EXTENDED LIFE HOME CARE, LTD, et :
 al.                              :
                                  :
            Defendants.           :

     ORDER APPROVING SETTLEMENT AND DISMISSING ALL CLAIMS AND
                  COUNTERCLAIMS WITH PREJUDICE

       For good cause shown, the Court hereby grants the parties’ joint motion for approval of the

settlement agreement. Based upon the bona fide dispute as to FLSA liability, the Court hereby

finds the settlement agreement to be a fair, equitable, and reasonable resolution of Plaintiff’s

claims for wages owed, liquidated damages, and reasonable attorney fees and Defendants’ claims

for over reporting of work time and overpayment of wages.

       Pursuant to the settlement agreement, all of Plaintiff’s claims and all of Defendants’

counterclaims in this case are hereby dismissed, with prejudice.

       IT IS SO ORDERED.



        Date: May 7, 2019                           s/Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE
